Citation Nr: 0522630	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for chronic lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 
10 percent for fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
December 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for chronic 
lumbosacral strain and fungal infection of the feet and 
assigned 10 percent evaluations for each disability. 

In October 2004, the Board remanded these claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for VA 
examinations four times in February 2005 and March 2005.  The 
veteran failed to appear for these examinations.

2.  In a March 2005 supplemental statements of the case, the 
RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.655, which informed the veteran he could establish good 
cause for failing to report to the examinations.  

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations in February 2005 and March 2005.

4.  Chronic lumbosacral strain is manifested by no more than 
slight functional impairment.

5.  Fungal infection of the feet is manifested by generalized 
exfoliation on the soles of the feet and hyperpigmentation 
and scaling on the dorsum of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for an initial evaluation in excess of 
10 percent for fungal infection of the feet have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2001 letter sent to the veteran.  Since 
this letter fully provided notice of elements (1), (2), (3), 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board will note, 
however, that the veteran's claims for increased evaluations 
are downstream issues from his claims for service connection.  
For example, the veteran filed claims for service connection 
in December 2000.  In April 2002, the RO granted service 
connection for chronic lumbosacral strain and fungal 
infection of the feet and assigned 10 percent evaluations for 
each disability.  The veteran has appealed the assignment of 
the 10 percent evaluations.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(an increased evaluation), following the grant of the benefit 
sought.  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
claim following the issuance of the rating decision, here, a 
claim for increase, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly-raised issue.  Id.  Therefore, the RO, 
in the December 2002 statement of the case informed the 
veteran of why evaluations in excess of 10 percent were not 
warranted for each disability.  This informed the veteran of 
evidence needed to substantiate the claims for increased 
evaluations.  Also in the statement of the case, the RO 
supplied the veteran with the complete text of 38 C.F.R. § 
3.159(b)(1), which addresses VA's duty to notify claimants of 
necessary information or evidence. 

It must be noted that veteran submitted a statement in March 
2003, wherein he made arguments as to why he warranted 
increased evaluations for chronic lumbosacral strain and 
fungal infection of the feet.  He alleged that he warranted a 
20 percent evaluation for lumbosacral strain and a 30 percent 
evaluation for the fungal infection by reporting he had the 
symptoms associated with those evaluations.  Thus, it is 
clear that the veteran has actual notice of what kind of 
symptoms he must demonstrate to obtain higher evaluations, 
and any failure of VA to provide the veteran with the 
evidence necessary to substantiate the claims is 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the veteran has not identified any 
post service treatment for chronic lumbosacral strain and 
fungal infection of the feet.  He has been provided with VA 
examinations in connection with his claims for service 
connection.  The Board remanded the veteran's claims for 
additional VA examinations, as the veteran had alleged that 
the November 2001 examinations had not truly reflected the 
severity of his disabilities.  The record reflects that VA 
scheduled the veteran for the two examinations and that the 
veteran failed to appear for the examinations.  VA 
rescheduled the examinations at the veteran's request, and 
the veteran failed to appear at those examinations as well.  
The Board will address the veteran's failure to report for 
the examinations below.  Regardless, the Board finds that VA 
has attempted to assist the veteran in obtaining evidence 
necessary to substantiate his claim, to include providing the 
veteran the opportunity to be examined.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.  



II.  Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claims for increase stem from his 
"original compensation claim" for service connection.  See 
Fenderson v. West, 12 Vet. App. 119(1999).  Therefore, the 
Board has determined that these claims should be considered 
based upon the evidence of record.  See 38 C.F.R. §  
3.655(b).  

In October 2004, the Board remanded the claims because it had 
determined that examinations were necessary to consider the 
claims for increase based upon the amended criteria as to 
both disabilities and for the veteran to be provided with the 
amended criteria for evaluating these two disabilities.  

The record reflects that VA scheduled examinations for the 
veteran on February 1, and February 7, 2005, and the veteran 
failed to report for both examinations.  On February 7, 2005, 
the veteran called and rescheduled his appointments to later 
dates that he could make.  The examinations were then 
rescheduled for February 25, and March 2, 2005.  The record 
reflects that the veteran failed to appear for those 
examinations as well.  In the March 2005 supplemental 
statement of the case, the RO informed the veteran of his 
failure to report for the examinations scheduled for February 
1, February 7, February 25, and March 2, 2005, and determined 
that, "In the absence of the required medical examination 
results and opinions needed to make a qualified decision, the 
claims for an increased evaluation for chronic lumbosacral 
strain and fungal infection of the feet remain denied."  In 
the supplemental statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.655(b).  The 
record does not reflect that the supplemental statement of 
the case was returned as undeliverable, and thus the veteran 
is presumed to have received the supplemental statement of 
the case.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The veteran did not respond to the supplemental statement of 
the case.

The Board has reviewed the evidence of record and finds the 
veteran has not established good cause for his failure to 
report to the VA examinations.  See 38 C.F.R. § 3.655(b).  
The veteran was informed in the supplemental statement of the 
case that he had failed to report for a VA examinations 
scheduled in February 2005 and March 2004.  He was provided 
with 60 days to submit comment on that finding, and he did 
not submit any evidence or argument as to his reason for not 
reporting for the examinations.  The Board notes that in the 
past, when the veteran failed to report for examinations, he 
had subsequently called VA to ask to have the examinations 
rescheduled.  This last time, the veteran chose the dates of 
February 25 and March 2, 2005, and the veteran did not call 
to ask to have the examinations scheduled.  Additionally, 
neither the veteran nor his representative have submitted a 
statement explaining why the veteran did not appear for the 
examinations.  Therefore, the Board finds that the veteran 
has not submitted any evidence of "good cause" for his 
failure to report for the February 2005 and March 2005 
examinations.  See 38 C.F.R. § 3.655(b).

As stated above, when a veteran is seeking benefits in 
connection with an original claim, the claim will be 
considered on the basis of the evidence of record.  Id.  If 
the veteran chooses to not show for an examination, while at 
the same time pursuing a claim for VA benefits, that is his 
choice, and he must bear any adverse consequences of such 
action.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
chronic lumbosacral strain and fungal infection of the feet.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed at a later time after service connection has been 
granted.  The Court has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chronic lumbosacral strain

The veteran states that his back is worse than the current 
10 percent evaluation contemplates and that he warrants the 
20 percent evaluation.  He states that when he injured his 
back in service, he was not given any specific treatment, 
other than painkillers.  He adds that he used to be able to 
run but cannot anymore because of back pain.  The veteran 
complains that he has a difficult time getting comfortable 
because of the constant pain in his back.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 10 percent for 
lumbosacral strain.  The service medical records show that 
the veteran sustained an injury to his spine in April 1999 
while playing soccer.  They also show that the veteran 
continued to complain of back pain during the remainder of 
his service.  The November 2001 VA examination report shows 
that the examiner stated the veteran had a normal gait 
without any assistive device.  The veteran moved about the 
examining room and mounted and dismounted the examining table 
normally.  He could bend 85 degrees to within one inch of the 
floor, extend to 20 degrees, and laterally flex to 
25 degrees, bilaterally.  While seated, straight leg raising 
was negative bilaterally.  There was bilateral muscle spasms, 
but no sciatic notch and no sensory or motor deficits.  The 
veteran was able to hop on either foot, heel and toe walk, 
and squat and rise.  The examiner diagnosed chronic 
lumbosacral strain without radiculopathy.

Considering the veteran's disability under the former 
criteria, the Board finds that the veteran's limitation of 
motion reported in the November 2001 examination report was 
not shown to be any more than slight.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  While the former regulation did not 
provide what is considered normal range of motion of the 
lumbar spine, the amended regulation provides that full 
flexion is 90 degrees, full extension is 30 degrees, and full 
lateral flexion is 30 degrees.  The veteran's flexion of 
85 degrees, extension of 20 degrees, and lateral flexion of 
25  degrees is no more than slight limitation of motion.  In 
considering Diagnostic Code 5295, there was evidence that the 
veteran had muscle spasms; however, there was no report of 
loss of lateral spine motion in a standing position.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The Board finds 
that based upon the veteran's range of motion, the negative 
straight leg raising, the ability to walk without an 
assistive device and move around the examining room normally, 
the ability to hop on each foot, heel and toe walk, and squat 
and rise, the preponderance of the evidence is against a 
finding that the veteran's functional impairment is any more 
than mildly disabling or slightly disabling, and therefore, 
no more than a 10 percent evaluation is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295. 

The veteran's representative has complained that the November 
2001 examination report did not address the DeLuca factors, 
which is correct.  As stated above, examinations had been 
scheduled to assess the veteran's lumbosacral strain, which 
would have likely provided findings addressing the DeLuca 
factors, but the veteran failed to report for the 
examinations, and therefore the Board cannot provide a more 
detailed analysis as to how the DeLuca factors affect the 
service-connected lumbosacral strain.  

Regarding consideration of the amended criteria associated 
with diseases or injuries of the spine, the Board cannot 
consider the veteran's disability under the amended criteria.  
The amended criteria cannot be applied retroactively to the 
findings made in the November 2001 examination report.  VA 
attempted to provide the veteran with an examination so that 
his disability could be evaluated based upon the amended 
criteria; however, the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran's failure to appear for the scheduled 
examinations has prevented VA from evaluating the veteran's 
disability under the amended criteria.  

The veteran is competent to report his symptoms; however, to 
the extent that he stated that his service-connected 
lumbosacral strain is worse than the 10 percent evaluation 
contemplates, the limited medical findings do not support his 
contentions.  For the reasons stated above, the preponderance 
of the evidence is against his claim for an initial 
evaluation in excess of 10 percent for lumbosacral strain, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.



B.  Fungal infection of the feet

The veteran states that he warrants a 30 percent evaluation 
for his fungal infection of the feet.  He asserts he has 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  He notes that his fungal infection is not 
curable; that he has tried every medication, and that it will 
not go away.  The veteran states he cannot stand wearing 
shoes because of the constant itching.

The criteria for evaluating skin disorders changed in August 
2002.  Under the former criteria, a 10 percent evaluation was 
warranted if there was exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  Id.  

Under the new criteria, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  A 30 percent evaluation is 
warranted for psoriasis when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 10 percent for 
fungal infection of the feet.  At the November 2001 
examination, the examiner stated the veteran's feet showed 
typical changes of dermatophytosis with generalized 
exfoliation of the skin of the soles, but noted the toes had 
been spared.  There was no scaling or fissuring of the toe 
webs.  The dorsum of the left foot showed hyperpigmentation 
and scaling.  The distribution of the fungal infection was a 
"moccasin distribution."  There was thickening and cracking 
of the epidermis.  The Board finds that such symptoms warrant 
no more than a 10 percent evaluation under the former 
criteria.  The veteran has exfoliation, he has complained of 
itching, and the fungal infection involves both feet.  Such 
symptoms fall under the 10 percent evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).  There is no evidence 
that the veteran had exudation at the time of the 
examination, extensive lesions (as the fungal infection is 
limited to the feet only), or marked disfigurement.  Thus, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent.  See id.  

Regarding consideration of the amended criteria for 
evaluating skin disorders, as stated above, the Board cannot 
consider the veteran's disability under the amended criteria.  
The amended criteria cannot be applied retroactively to the 
findings made in the November 2001 examination report.  VA 
attempted to provide the veteran with an examination so that 
his disability could be evaluated based upon the amended 
criteria; however, the duty to assist is not a one-way 
street.  See Wood, 1 Vet. App. 190, 193 (1991).  The 
veteran's failure to appear for the scheduled examinations 
has prevented VA from evaluating the veteran's disability 
under the amended criteria.  

The veteran is competent to report his symptoms; however, to 
the extent that he stated that his service-connected fungal 
infection of the feet is worse than the 10 percent evaluation 
contemplates, the limited medical findings do not support his 
contentions.  For the reasons stated above, the preponderance 
of the evidence is against his claim for an evaluation in 
excess of 10 percent for fungal infection of the feet, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

C.  Extraschedular consideration

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the lumbosacral strain or the fungal infection of the feet, 
and there is no evidence that either disability markedly 
interferes with his employment.


ORDER

An initial evaluation in excess of 10 percent for chronic 
lumbosacral strain is denied.

An initial evaluation in excess of 10 percent for fungal 
infection of the feet is denied.


_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


